Citation Nr: 0820968	
Decision Date: 06/26/08    Archive Date: 06/30/08

DOCKET NO.  06-01 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to an effective date prior to August 4, 2004 for 
the grant of a total disability evaluation based upon 
individual unemployability due to a service-connected 
disability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from April 1967 to April 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island.


FINDINGS OF FACT

1.  The veteran's current claim of entitlement to TDIU was 
received on September 9, 2004.

2.  The evidence of record reflects that the service-
connected disability PTSD rendered him unable to secure or 
follow a substantially gainful occupation as of February 18, 
2004.


CONCLUSION OF LAW

The criteria for entitlement to an effective date of February 
18, 2004 for the grant of entitlement to TDIU have been met.  
38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.159, 3.400, 4.16 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a).  A proper VCAA notice must inform the claimant of 
any information and evidence not of record that is necessary 
to substantiate the claim, that VA will seek to provide, and 
that the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a); C.F.R. § 3.159(b)(1).  Pursuant to recent 
regulatory revisions, however, the third sentence of 38 
C.F.R. § 3.159(b)(1), which had stated that VA will request 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, has been removed from 
that section effective May 30, 2008.  73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Any error in VCAA notification 
should be presumed prejudicial, and VA has the burden of 
rebutting this presumption.  Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007).

In Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) reaffirmed principles set forth in earlier 
Federal Circuit and United States Court of Appeals for 
Veterans Claims (Court) cases in regard to the necessity of 
both a specific VCAA notification letter and an adjudication 
of the claim at issue following that letter.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  This line of decisions 
reflects that a comprehensive VCAA letter, as opposed to a 
patchwork of other post-decisional documents (e.g., 
Statements or Supplemental Statements of the Case), is 
required to meet VA's notification requirements.  At the same 
time, VCAA notification does not require an analysis of the 
evidence already contained in the record and any inadequacies 
of such evidence, as that would constitute a preadjudication 
inconsistent with applicable law.  The VCAA letter should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
A Supplemental Statement of the Case, when issued following a 
VCAA notification letter, satisfies the due process and 
notification requirements for an adjudicative decision for 
these purposes.

In the present case, the veteran was issued a VCAA letter 
meeting the specific requirements of C.F.R. § 3.159(b)(1) for 
a claim of entitlement to TDIU in November 2004.  As this 
letter was issued prior to the appealed rating decision, this 
case raises no procedural concerns in view of the Mayfield 
line of decisions.  

The question of whether a further VCAA letter is required for 
such "downstream" issues as an effective date claim was 
addressed by the VA Office of General Counsel in VAOPGCPREC 
8-2003 (Dec. 22, 2003).  In this precedent opinion, the 
General Counsel held that, in such circumstances, a Statement 
of the Case was required in cases involving a "downstream" 
issue, but 38 U.S.C.A. § 5103(a) did not require separate 
notice of the information and evidence necessary to 
substantiate the newly raised issue.  Id.  In the present 
case, the required Statement of the Case was issued in 
December 2005.

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Here, the veteran 
was notified in the appealed June 2005 rating decision that 
TDIU was granted effective from August 4, 2004, and his 
understanding of VA's policies in assigning effective dates 
is reflected in his January 2006 Substantive Appeal, as he is 
challenging the assigned effective date at issue on appeal.

As to VA's duty to assist the veteran with the obtaining of 
evidence necessary to substantiate a claim, under 38 U.S.C.A. 
§ 5103A, in this case VA has obtained records of treatment 
reported by the veteran, and there is no indication from the 
claims file of additional medical treatment for which VA has 
not obtained, or made sufficient efforts to obtain, 
corresponding records.  The veteran has also been afforded 
several VA examinations addressing his service-connected 
PTSD.

In summary, all relevant facts have been properly developed 
in regard to the veteran's claim, and no further assistance 
is required in order to comply with VA's statutory duty to 
assist with the development of facts pertinent to the claim.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Accordingly, the 
Board finds that no prejudice to the veteran will result from 
an adjudication of this appeal in this Board decision.  
Rather, remanding this case for further VCAA development 
would be an essentially redundant exercise and would result 
only in additional delay with no benefit to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).


Legal Criteria

Unless otherwise specified, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase is to be fixed in accordance with the facts found, 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400.

In cases involving increases, the effective date will be the 
earliest date as of which it is factually ascertainable that 
an increase in disability occurred if the claim is received 
within one year from such date.  Otherwise, the effective 
date is the date of receipt of claim.  38 C.F.R. § 
3.400(o)(2).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a)).  
38 C.F.R. § 3.155 provides that any communication or action 
indicating intent to apply for one or more VA benefits may be 
considered an informal claim.  Such an informal claim must 
identify the benefit sought.  38 C.F.R. § 3.1(p) defines 
application as a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  See also Rodriguez v. 
West, 189 F.3d. 1351 (Fed. Cir. 1999). 

VA is required to identify and act on informal claims for 
benefits.  38 U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 
3.155(a).  See also Servello v. Derwinski, 3 Vet. App. 196, 
198-200 (1992).  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the claimant, it will 
be considered filed as of the date of receipt of the informal 
claim.

38 C.F.R. § 3.157(a) provides that the effective date of 
pension or compensation benefits will be the date of receipt 
of the claim or the date entitlement arose, whichever is 
later.  Acceptance of a report of examination or treatment 
meeting the requirements of 38 C.F.R. § 3.157 as a claim for 
increase is subject to the payment of retroactive benefits 
from the date of a report or for a period of one year prior 
to the date of receipt of the report.  

If a formal claim for compensation has previously been 
allowed, or a formal claim for compensation disallowed for 
the reason that the service-connected disability is not 
compensable in degree, a report of examination or 
hospitalization can be accepted as an informal claim for 
benefits.  38 C.F.R. § 3.157(b).  As to reports prepared by 
VA or the uniformed services, the date of receipt of such a 
claim is deemed to be the date of outpatient or hospital 
examination or date of admission to a VA or uniformed 
services hospital.  For reports prepared by a non-VA hospital 
where the veteran was maintained at VA expense, the date of 
admission to the hospital is accepted as the date of receipt 
of claim if VA maintenance was authorized prior to admission.  
38 C.F.R. § 3.157(b)(1).  For all other reports, including 
reports from private physicians, laymen, and state and other 
institutions, the date of receipt of the reports is accepted 
as the date of receipt of an informal claim.  38 C.F.R. § 
3.157(b)(2-3).




Analysis

In the present case, the Board has first considered the 
procedural background to ascertain the date of claim.  In 
this regard, the Boston, Massachusetts VARO initially granted 
service connection for PTSD, the veteran's only service-
connected disorder, in a July 1997 rating decision.  At that 
time, a zero percent evaluation was assigned as of March 
1996.  The veteran appealed this initial evaluation, and, in 
March 2003, the Board increased the evaluation to 10 percent.  
Insofar as a higher initial evaluation had not been granted, 
the veteran appealed this case to the Court, which, in March 
2004, granted a joint motion to vacate the Board's March 2003 
decision.

While this adjudication was pending, the RO, in a September 
2003 decision, separately denied the veteran's May 29, 2003 
application for entitlement to TDIU but increased the 
evaluation for PTSD to 30 percent, effective from April 2003.  
The veteran was notified of this decision in the same month 
but did not in any way signal disagreement or an intent to 
pursue an appeal regarding either issue within the following 
year.  38 C.F.R. § 20.201.  The September 2003 decision is 
thus "final" under 38 U.S.C.A. § 7105(c).  

Subsequently, in a September 2004 decision, the Board granted 
a further staged rating for the veteran's PTSD, with the 
disability rated as 10 percent disabling from March 22, 1996; 
as 30 percent disabling from August 6, 1996; as 50 percent 
disabling from July 24, 2001; and as 70 percent disabling 
from April 15, 2003.  In granting the 70 percent evaluation, 
the Board cited to a June 2003 VA examination report 
containing an opinion that the veteran was unable to 
establish any meaningful personal relationships and was 
unemployable due to PTSD.

The veteran's current claim of entitlement to TDIU was 
received by the RO on September 9, 2004.  In the appealed 
June 2005 rating decision, the RO granted this benefit as of 
August 4, 2004, on the basis that the veteran had last worked 
on August 3, 2004.

For purposes of this decision, the Board has preliminarily 
found September 9, 2004 to be the date of claim.  While the 
veteran had previously filed a TDIU application that was 
received by the RO on May 29, 2003, that application was 
denied in an unappealed rating decision in September 2003 
that is considered "final" under 38 U.S.C.A. § 7105(c).  
May 29, 2003 accordingly cannot be considered the date of 
claim.

The question thus becomes whether entitlement to TDIU arose 
in the one year prior to the date of claim on September 9, 
2004, as well as prior to the assigned effective date of 
August 3, 2004.  38 C.F.R. § 3.400(o)(2).

In this regard, the Board has considered all evidence from 
the year prior to September 9, 2004.  The June 2003 VA 
examination report, however, does not warrant such 
consideration, as such evidence was dated more than a year 
prior to September 9, 2004.  Id.

The Board observes that, in a January 2004 VA PTSD clinic 
note, the veteran was noted to be currently unemployed from 
his job as a structural welder but was "occasionally able to 
pick up odd-jobs."  Clinic notes from March and May of 2004 
contain notations that the veteran was unable to hold a job 
"due to anger."  It is not clear whether these notations, 
made in the introductory sections of the clinic notes, 
reflect the veteran's reported history or the examiner's own 
opinion.

A June 2004 report from David Quigley, M.D., however, 
indicates that the veteran had worked trough "temp. 
agencies" and had last worked six months ago.  He found it 
hard to get along with others at work but liked to work for 
himself and set up and do his own jobs.  His chief complaint 
at that time was of depression.  Following a physical 
examination, the veteran was noted to have no musculoskeletal 
disability whatsoever.  While Dr. Quigley did not 
specifically address the psychiatric issues other than those 
indicated in the report, he found that the veteran "could 
return to any of his former jobs including cooking and/or 
welding." 

A Social Security Determination and associated medical 
records indicate that because of PTSD  the veteran reported 
that he last was able to work on February 18, 2004. Medical 
records confirm that he was having trouble concentrating, 
difficulty interacting with others, trouble with anger 
management. Social Security benefits were granted on that 
basis.

In his September 2004 application, the veteran noted that his 
last job was in the field of welding and that the job had 
lasted from May 2004 until August 3, 2004.  He was noted to 
have highest gross earnings per month of approximately 
$2000.00.  In response to a VA inquiry, the veteran's former 
employer in April 2004 confirmed his employment from June 21 
to August 3 of 2004 as a welder.  He worked 8 hours daily and 
earned $3165.25 during the same period (before deductions).  

Given the above evidence, the Board concludes that 
entitlement to TDIU is warranted effective February 18, 2004.  
Although the veteran was subsequently employed from late June 
to early August 2004, within the context of his entire 
employment history, it can only be considered marginal in 
nature. In short, the evidence of record indicates that the 
veteran was effectively precluded from substantially gainful 
employment due to his service-connected PTSD as of February 
18, 2004.  In reaching this determination, the Board has 
resolved the benefit of the doubt in favor of the veteran.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 
U.S.C.A. § 5107(b).


ORDER

Entitlement to an effective date of February 18, 2004 for 
TDIU is granted, subject to the law and regulations governing 
the payment of monetary benefits.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


